              Case 1:20-cr-00132-PAC Document 20
                                              19 Filed 04/29/20
                                                       04/28/20 Page 1 of 1

                                                      Esere J. Onaodowan, Esq.
                                                     eonaodowan@eocdlaw.com                   . .                  . .
                                                                                        t 646 375 2119 c 718 427 3139
                                                      46
                                                       375 2119
                                                     Christine E. Delince, Esq.
                                                     cdelince@eocdlaw.com                     . .
                                                                                        t 646 375 2117             . .
                                                                                                             c 917 238 9332



VIA ECF                                                                               4-29-2020
The Honourable Sarah L. Cave                                                          Bail is modified as
United States Magistrate Judge                                                        requested. SO
                                                                                      ORDERED.
Southern District of New York
500 Pearl Street
New York, New York 10007

        RE:      United States v. Morris Toomer 20 Cr. 132 (PAC)
                 Temporary Modification of Bail conditions

Dear Judge Cave:

       I represent Mr. Morris Toomer in the above referenced matter. We write to respectfully
request that the bail conditions set by Your Honour on February 26, 2020 be temporarily modified
for Mr. Toomer to be able to attend his grandmother’s funeral. Mr. Toomer’s grandmother passed
away from Covid-19 and the family will have a funeral and a burial service.

         On Wednesday, April 29, 2020, there will be a viewing service at International Funeral Service
1761 Amsterdam Avenue, New York, NY 10031. Mr. Toomer has gotten permission from his pre-
trial officer to attend the viewing service and return home by 7pm on April 29, 2020. Then, on April
30, 2020 the family will be burying his grandmother at George Washington Memorial Park Cemetery
located at 234 Paramus Rd, Paramus, NJ 07652. They will meet at the funeral home in Manhattan at
8:30am and process to the cemetery in New Jersey. The burial service is scheduled to start at 9:30am
at the cemetery. The Order setting the conditions of his bail restrict his travel to the Southern and
Eastern Districts of New York. We are requesting that Your Honour please permit Mr. Toomer to
travel to the District of New Jersey to attend his grandmother’s burial at the George Washington
Memorial Park Cemetery on April 30, 2020. The curfew that the pretrial officer already has in place is
set for 6pm.

        Mr. Toomer understands that should Your Honour permit him to attend his grandmother’s
burial on April 30, 2020, he is only permitted to travel to the District of New Jersey on that date only.
After his grandmother’s funeral, Mr. Toomer understands that he will resume compliance with the
previously set conditions of his release.

        For those reasons, Your Honour’s immediate attention is appreciated.

                                                                       Respectfully submitted,

                                                                       Esere J. Onaodowan, Esq.
        CC via email: AUSA Juliana Murry




116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
